UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7494


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES E. DOWNING, a/k/a Marcus Moultrie, a/k/a Rahmel Lyles,
a/k/a Ramez Lyles,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:05-cr-00052-H-2)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Downing, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James E. Downing appeals the district court’s order

denying relief on his motion for reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.            United States v. Downing,

No. 4:05-cr-00052-H-2 (E.D.N.C. Aug. 4, 2009).                We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2